Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 12/10/2020 and 10/01/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/10/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN109449259A, Applicant cited reference).

Regarding claim 1 and 10, Liu discloses a light emitting diode detection system/method (Figs. 1-6): comprising: 
a substrate 21 (i.e. is a first transparent substrate) glass substrate that is homoborosilicate glass; 
a plurality of thin film transistor TFTs disposed on the substrate 21 and independently controlled individually controlled [par. 0080], wherein the plurality of TFTs are in one-to-one correspondence with LEDs to-be-detected in terms of location of the micro light emitting diode chip 100 to be measured [pars 0031-0084].
For the purpose of clarity, the method claim 10 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus claim 1 as rejected above as being anticipated by Liu.


As to claims 7-9, Liu also discloses limitations such as, wherein the TFT comprises a protective layer made of dielectric material comprising a gate insulating layer 22, an interlayer insulating layer and a passivation layer 24, which covers the gate G (i.e. Gate), the drain G and the source S of the TFT (fig. 3) [par. 0056] (claim 7); Wherein the protective layer comprising a gate insulating layer 22, an interlayer insulating layer and a passivation layer 24, the material of the gate Insulating layer being aluminum oxide, thus anticipates, wherein the protective layer material is selected as silicon nitride, aluminum oxide or hafnium oxide [par. 0057](claim 8); and further comprising a metal line layer disposed between the first transparent substrate and the plurality of TFTs and configured to be coupled with and control separately each of the plurality of TFTs is wherein a metal layer is formed on the interlayer insulating layer and etched to form a source a pole S, a drain G, and a signal trace; a passivation layer 24 is formed on the thin film transistor and the signal trace [par. 0056] and are independently controlling each thin film transistor TFT  [par. 0080](fig. 6).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley (2019/0004105 A1, Applicant cited reference).

As to claims 14 and 15, Henley discloses a method (figs. 7A-7B, 17-18) for detecting a light-emitting diode (LED) (see title), comprising: 
	voltage source applying a driving voltage to a metal line layer of a system for detecting an LED, to drive an LED to-be-detected to emit light, wherein the system for detecting an LED (see abstract) (claim 1) [pars. 0055, 0085] comprises: 
	a first transparent substrate a transparent top field plate 1802 (i.e. a first transparent substrate), 
a plurality of thin film transistors (TFT) disposed on the first transparent substrate and controlled separately a plurality of field plate electrodes 1805, 1806, 1807 and 1808 disposed on the top field plate 1802 and independently controlled, in one-to-one correspondence with the position of the LED device 1801 to be tested [pars. 0005-0217] (Figs. 1-18), (Fig. 18) [par. 0007, 0012 and 0082 and 0084], and 
a sensor disposed below a second transparent substrate or disposed above the first transparent substrate, and wherein the metal line layer is sandwiched between the first transparent substrate and the plurality of TFTs, and the plurality of TFTs are in one-to-one correspondence with LEDs to-be-detected in terms of location; determining, by the sensor, that an LED to-be-detected is a normal LED when the LED to-be-detected emits light; and determining, by the sensor, that an LED to-be-detected is an abnormal LED when the LED to-be-detected does not emit light is anticipated Henley disclosure of a detector device (i.e. Sensor) comprising a camera 708 for detecting and capturing (recording, by the sensor, location information of the normal LED (claim 16)) the light from one or more LED devices whether the light emitting diode(s) is/are normally emitting light; The detector device, e.g., camera 708, is disposed below the support substrate, e.g., 701, or above the top field plate [pars. 0007, 0085-0095, 0207] (Figs. 7A-7B).
As to claim 16, Henley discloses voltage source(s) powering, by the metal line layer, a TFT corresponding to the normal LED according to the location information, to generate static electricity; and absorbing the normal LED by the TFT corresponding to the normal LED through the generated static electricity [pars. 0055, 0056, 0066, 0085]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN109449259A, Applicant cited reference) in view Henley (2019/0004105 A1, Applicant cited reference).

As to claims 2-3 and 11-12, Liu teaches of the features of claims 1 and 10, comprising a metal layer is formed on the interlayer insulating layer and etched to form a source a pole S, a drain G, and a signal trace; a passivation layer 24 is formed on the thin film transistor and the signal trace [pars. 0056].
Liu fail to explicitly specify a conductive layer configured to be coupled with one electrode of each of the LEDs to- be-detected, wherein the other electrode of each of the LEDs to-be-detected is opposite to one of the plurality of TFTs (claims 2 and 11); and a second transparent substrate on which the conductive layer is disposed (claims 3 and 12).
Henley from the same field of endeavor teaches of a common contact 507 for connecting one and n of an LED device to be tested 512 contacting the bottom electrode 506, the other end p of the LED device to be tested 512 contacting the top electrode 508 opposite the field plate electrode 502; A transparent support substrate 505 (Le., a second transparent substrate} on which the n-contact bottom electrode 506 is disposed. On this basis, it is another conventional arrangement in the art to additionally provide a conductive layer on the second transparent substrate for connecting one and electrode of the light emitting diode in order to achieve sharing of the bottom electrode of the light emitting diode (Henley, [par. 0007, 0012, 0066-0081 and 0082 and 0084]) (Figs 54-58).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu in the manner set forth in applicant’s claims 2-3 and 11-12, in view of the teaching of Henley in order to enhanced accurate achieved capacitive coupling using field plate electrodes since this a common and/or alternative way of/to achieve sharing of the bottom electrode of the light emitting diode, as per teachings of Henley (Henley, [par. 0007, 0012, 0066-0081 and 0082 and 0084]).
As to claim 4, Liu when modified by Henley, Liu teaches of the features of claims 1, comprising a plurality of thin film transistor TFTs disposed on the substrate 21 and independently controlled individually controlled [par. 0080], wherein the plurality of TFTs are in one-to-one correspondence with LEDs to-be-detected in terms of location of the micro light emitting diode chip 100 to be measured [pars 0031-0084].
Liu fail to explicitly specify wherein each of the plurality of TFTs and each of the LEDs are spaced apart by a gap.
Henley from the same field of endeavor teaches of a gap is provided between the field plate electrodes 1805, 1806, 1807 and 1808 and the LED arrangement 18041 [par. 0059, 0135] (Fig 18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu in the manner set forth in applicant’s claim, in view of the teaching of Henley gap(s) as desired appropriate in order to provide gap layer that assumed to have a sufficiently high capacitance to have a negligible effect on the effective system coupling capacitance, as per teachings of Henley (Henley, [par. 0059]).
As to claims 5-6 and 13, Liu when modified by Henley, Liu teaches of the features of claims 1 and 10, as applied to claims 5-6 and 13 comprising LED light panel [pars. 0001-3]
Liu fail to explicitly specify further comprising: a sensor configured to detect whether each of the LEDs emits light normally (claim 5); and wherein the sensor is disposed below the second transparent substrate or disposed above the first transparent substrate (claim 6)(claim 13).
Henley from the same field of endeavor teaches of a detector device (i.e. Sensor) comprising a camera 708 for detecting whether the light emitting diode is normally emitting light; The detector device, e.g., camera 708, is disposed below the support substrate, e.g., 701, or above the top field plate [pars. 0007, 0085-0095, 0207] (Figs. 7A-7B) in view of the teaching of Henley in order to accurately detect and capture the light from one or more LED devices and/or whether the light emitting diode is normally emitting light.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu in the manner set forth in applicant’s claims, in view of the teaching of Henley as desired appropriate in order to in order to accurately detect and capture the light from one or more LED devices and/or whether the light emitting diode is normally emitting light, as per teachings of Henley (Henley, [pars. 0007, 0084-0095, 0207] (Figs. 7A-7B)).




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system/method for detecting a light-emitting diode (LED).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886